Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
1.	Claims 1-29 are currently under examination, wherein claims 4, 5, 10, 12, 13, 16, 18-21, 24 and 26-29 have been amended in applicant’s preliminary amendment filed on June 24, 2020.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-18, 20-26, 28 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO (2019009097 A1). Because WO (2019009097 A1) is in Japanese, its patent family member Uchida (US Pub. 2020/0269362 A1) has been relied upon herein to establish the ground of rejection as follows.
With respect to claims 1-18, 20-26, 28 and 29, Uchida (‘362 A1) discloses a solder paste comprising solder alloy powders and a flux comprising by mass 1-10% of isocyanuric acid derivatives including bis(2-carboxyethyl) isocyanurate and tris(2-carboxyethyl) isocyanurate; 1-80% of a resin including up to 20% of a rosin, up to 30% of an acrylic acid modified rosin which would satisfy the acrylic resin as claimed where the content ratio of the acrylic resin to the rosin would be for instance 3 (30% acrylic resin to 10% rosin) and up to 30% of a terpene phenolic resin; 20-70% of a solvent; 3-30% of an activator including 0.1-20% of another organic acid other than the isocyanuric acid derivatives including a glutaric acid (i.e. the dimer acid as claimed) and cyanuric acid (i.e. the trimer acid as claimed) wherein the ratio of the tris(2-carboxytthyl) isocyanurate to the dimer or trimer acid would be for instance 0.5 (5% tris(2-carboxytthyl) isocyanurate to 10% glutaric or cyanuric acid), less than 5000 ppm (0.5%) of an amine halide salt and a halogen compound respectively; 0.1-20% of a thixotropic agent; and 1-20% of an antioxidant (abstract, Table 1 and paragraphs [0016]-[0057]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 19 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (‘362 A1).
	

	With respect to claims 19 and 27, Uchida (‘362 A1) does not specify including deactivators and imidazole compound as claimed which would meet the claimed content ranges of deactivators and imidazole compound including 0%.


















Conclusions
4.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiping Zhu whose telephone number is 571-272-6725.  The examiner can normally be reached on 8:30-16:30 Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Weiping Zhu/
Primary Examiner, Art Unit 1733

10/25/2021